Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 4-8 are under consideration in this application.               
Election/Restrictions
Claims 4 and 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 6-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 16, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any indication of allowability is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5)  The level of predictability in the art; (6)  The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims:
(i) Scope of the compounds:  The instant claims are drawn to methods of using compounds  depicted in claim 4. 
(ii) Scope of the diseases covered:  The instant claim covers ‘a method of treating a disorder of uncontrolled cellular proliferation, cancers, bacterial or viral infection wherein ENPP expression plays a role or is implicated’.  The specification at pages 42-49 provides a method of treating a laundry list of diseases by the claimed compounds for treatment of conditions in which targeting of inhibition of ENPP may be therapeutically useful.  
	As can be seen from the specification, the scope of instant claim encompasses a method of treating a staggering laundry list of diseases or conditions wherein ENPP activation plays a role or is implicated and therefore, includes any disease that is known to exist.  The instant claim appears to be a ‘reach through’ claim.  Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through to any or all 
A disease1 is any condition which results in the disorder of a structure or function in an organism that is not due to any external injury.  The study of disease is called pathology, which includes the study of cause.  Disease is often construed as a medical condition associated with specific symptoms and signs.  The term disease broadly refers to any condition that impairs the normal functioning of the body.
The specification provides list of many more specific diseases on pages 42-49 including many types of cancers, viral diseases, bacterial infections, etc.  In addition to or overlapping the non-limiting list of diseases or conditions provided in the specification, some examples are provided for the generic groups of diseases covered by the instant claims to show the breadth and extent of the instant claims.  Accordingly, the instant claim encompasses all of the diseases specifically disclosed in the specification and those that are known in the state of the art, some of the diseases are discussed in some detail herein below:
	The broadest reasonable interpretation (MPEP § 2111) of the term ‘disease’ recited in instant claim encompasses various cell proliferative disorders, cancers, etc.
Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.
http://www.cancertreatment.net/cancer-types, http://www.oncolink.org/types/, etc.
The instant claims recite ‘a method of treating a viral infection, a non-viral respiratory infection, etc.’.  It is inconceivable as to how the claimed compounds can treat all types of diseases caused due to herpes viral infections.  For example, there is no common mechanism by which all conditions due to 'viral infections' arise.   There are more than 400 distinct viruses that infect humans producing a wide range of diseases.  Cecil Textbook of Medicine states that "for many viral infections, no specific therapy exists.  Proper use of antivirals requires specific viral diagnosis" (see the enclosed article, page 1742).  The CDC website provides that "There is no treatment that can cure herpes" (http://www.cdc.gov/std/Herpes/STDFact-Herpes.htm).  Bosseray et al. (PubMed Abstract enclosed) state that "Despite effective antiviral therapy HSV infections remain a public health problem".  Goff (PubMed Abstract enclosed) reference regarding the interactions of viral proteins, provides that "Our knowledge of the details of these interactions is very limited".
	The above list is by no means complete.  As disclosed in the specification, the list of examples of the diseases covered by the instant claims is 'non-limiting' and many more examples of diseases encompassed by the instantly recited claims may be provided.
 (2)  The nature of the invention and predictability in the art:  
50 are provided on page 140 for one of the exemplified compounds, however, there is nothing in the disclosure regarding how this in vitro data correlates to the treatment of the diverse disorders of the instant claims.  Further, the instant claims recite treating diseases, or conditions, including those mediated by various types of ENPP1 proteins, and there is no disclosure regarding how all types of diseases are treated.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area, as evidenced by the wide range of results obtained for the tested compounds.  Further, there is no disclosure regarding how the patient in need of the treatment is identified and further, how all types of the diseases having diverse mechanisms are treated.
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the instant invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The testing assays provided in the specification on pages 140-143 are related to inhibition of a select types of ENPP1 protein and the instant claim is drawn to method of treating a disease, however, applicant did not state on record or provide any guidance http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.
A ‘cancer’ is anything that causes or caused by abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  The term covers not only all cancers, but also precancerous conditions such as lumps, lesions, polyps, etc.  No compound or pharmaceutical agent has been ever found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  Cecil Textbook of Medicine states that "each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study" (see Simone, page 1004).  Thus, it is beyond the skill of oncologists today to get an agent to be effective in both treatment as well as prevention of all types of cancers.

Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Further, there is no established single anti-proliferative therapeutic agent for all the types of diseases which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.  Similarly, Myelodysplastic syndrome (MDS) is characterized 
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animalmodels has been assessed in a retrospective analysis, with the conclusion that tumor specificitydoes not translate from laboratory to clinic. Human tumor xenografts that present tumors of aparticular histology and tissue of origin do not predict for clinical activity in that tumor" (page427). In other words, successful animal tests with human tumor xenografts with cancer X do notpredict success in humans with cancer X.
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance)" (page 430).
The state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat or prevent any and all cancers.
The treatment of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
(4) State of the Prior Art: The claimed compounds are substituted imidazo[4,5-c][pyridine derivatives. So far as the examiner is aware substituted pyridine derivatives have not been successfully used as therapeutic agents for the treatment of all types of diseases generally.
             Hu et al. (Am J Cancer Res, 2019, 24, 3025-3053) states on page 135 that whether ENPP1 plays a role in the regulation of the malignancy and metastatic features in lung cancer is unknown. Ding et al. (Acta Pharmaceutica Sinica B, 2020, 10(12):2272-2298). Ding et al. (Acta Pharmaceutica B 2020;10(12):2272-2298) on page 2295 states that “Despite the high enthusiasm and rapid progress of the cGAS-STING-TBK1 signaling pathway, our understanding and capability for modulating this pathway are still at the early stage, and there are more questions and challenges than answers”.  Roberts et al. (Trends in Biochemical Sciences, 2019, 44(7), 616-628) on page 625 states that a greater understanding of the underlying mechanisms of ENPP1 in diseases such as cancer is needed.   Lau et al. (PLOS, 2013 8(7) e66752,pgs 1-5) recite on page 2 that the mechanism through which Enpp1 enhances the development of osteolytic bone 
             Kumar et al. (Virus Research 253 (2018) 48-61) recites on pages 56-57 that the viral genome is highly unstable and undergoes frequent mutations, under selection pressure of a drug and further validation of antiviral drugs in vivo efficacy and clinical trials are essential before actually translating them from research into the clinical settings.	
(5)  Working Examples:  There are no working examples in the specification related to the claimed method of treating any disease or condition generally.  The biological examples on pages 140-143 the specification are directed to in vitro assay of enzymatic EPPN1 assays. There is nothing in the disclosure regarding how this in vitro data correlates to the treatment of the diverse disorders of the instant claims.  Receptor activity is generally unpredictable and highly structure specific area, and the data based on the in vitro assays provided in the specification is insufficient for one of ordinary skill in the art in order to extrapolate to the methods of treating and preventing of various diseases encompassed by the instant claims.
(6) Skill of those in the art:  Those of relative skill in the art are those with level of skillof the authors of the references cited to support the examiner's position (MD's, PhD's, or those with advanced degrees and the requisite experience in treatment of a disease or condition).
(7) The quantity of experimentation needed:  Given the fact that, historically, the development of new drugs for treating all types of diseases such as those of instant claims has been difficult and time consuming the quantity of experimentation needed is expected to be great.  Applicants have failed to provide guidance as to how the treatment of all types of diseases is carried out with the pyridine compounds recited in the claims.  The skilled artisan would have expected that an interaction of a particular drug in the treatment or prevention of a disease to be very specific and highly unpredictable absent a clear understanding of the structural and biochemical basis of the in vitro test assays provided in the examples.  There is no direction provided how to treat and/or prevent all types of diseases encompassed by the instant claim, which include those listed in the specification at pages 42-49.  One skilled in the art would have to prepare the compounds represented by formula(I) and test extensively to discover which diseases may be treated or prevented using the pharmaceutical agents.  Since each prospective embodiment, as well as future embodiments as the art progresses, would have to be empirically tested, undue experimentation would be required to practice the invention as claimed in its current scope.  The specification provides inadequate guidance to do otherwise.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Allowable Subject Matter
            Claims 4 and 5 are allowed.
                                                                    Conclusion
             Claims  6-8 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatedinformation system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
February 22, 2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Disease